COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Humphreys
Argued by teleconference


CHARLES PAUL SMITH, JR.
                                          MEMORANDUM OPINION * BY
v.   Record No. 0492-01-2               JUDGE ROBERT J. HUMPHREYS
                                               JULY 23, 2002
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF BUCKINGHAM COUNTY
              W. Park Lemmond, Jr., Judge Designate

          C. David Whaley (Anthony G. Spencer;
          Morchower, Luxton & Whaley, on briefs), for
          appellant.

          Richard B. Smith, Senior Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Charles Paul Smith, Jr. appeals his conviction for two counts

of intentionally causing injury to the personal property of

another, in violation of Code § 18.2-137, after a bench trial in

which he was tried jointly with his wife Barbara Smith. 1   Smith

contends the trial court erred in finding the evidence sufficient

as a matter of law to support the convictions, and in excluding



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication. Further, because this memorandum
opinion has no precedential value, we recite only those facts
necessary to our holding.
     1
       See Barbara Smith v. Commonwealth, Record #0491-01-2, this
day decided.
evidence establishing bias on the part of one of the complaining

witnesses.    For the reasons that follow, we affirm the

convictions.

                        I.   Evidence of Bias

     On appeal, Smith first argues that the trial court erred in

"exclud[ing] . . . evidence indicating bias of the complaining

witness, [Cameron Gilliam]."    We agree.

     During Gilliam's testimony, counsel for Smith's wife and

codefendant, Barbara Smith, asked, "Isn't it true you hired a

lawyer to pursue a civil suit against Mrs. Smith?"   The trial

court sustained the Commonwealth's objection, finding it was "not

relevant."    Counsel for Smith adopted Mrs. Smith's argument in

this regard. 2

     As an initial matter, the Commonwealth contends Smith "never

asked to proffer Gilliam's answer to the question" asked


     2
       After the trial, as he had been instructed to do by the
trial court, Mrs. Smith's attorney made his proffer concerning
his cross-examination of Gilliam, stating:
             I wanted to proffer that to show his bias,
             his motive to recoup monetary settlement
             with regard to the lost animals, and his
             motivation behind his testimony and
             subsequent prosecution.

             I would further proffer that I have personal
             knowledge that he was contacted by an
             attorney or that he contacted an attorney,
             rather, with regard to civil actions as that
             person attorney Herbert Maxey from
             Buckingham County contacted me specifically
             in regard to settlement of matters related
             to personal injuries and loss of the dogs.

                                 - 2 -
concerning the potential civil suit during trial.     However, the

record demonstrates that Smith asked to make the proffer

immediately after the trial court's ruling on the Commonwealth's

objection in this regard and ultimately made it just after the

final ruling, as instructed by the court.     We find Smith's proffer

that Gilliam contacted an attorney regarding a civil suit to be

sufficient. 3    Thus, we address the merits of Smith's argument.

     It is a fundamental proposition that great latitude is

allowed on cross-examination, and the general rule is that

anything tending to show bias on the part of the witness may be

drawn out. 4     Indeed, "[t]he right of an accused to cross-examine

prosecution witnesses to show bias or motivation, when not

abused, is absolute." 5     Thus, questions which attempt to show

that a witness is biased and his testimony unreliable because it

is induced by considerations of self-interest are always

relevant. 6     Accordingly, under the facts of this case, we hold




     3
       Whittaker v. Commonwealth, 217 Va. 966, 969, 234 S.E.2d
79, 81 (1977) ("[I]n the interest of orderly litigation and
appellate review, we hold that a unilateral avowal of counsel,
if unchallenged, . . . of the testimony expected constitutes a
proper proffer . . . .").
     4
       Corvin v. Commonwealth, 13 Va. App. 296, 300, 411 S.E.2d
235, 238 (1991).
     5
       Hewitt v. Commonwealth, 226 Va. 621, 623, 311 S.E.2d 112,
114 (1984).
     6
       Banks v. Commonwealth, 16 Va. App. 959, 962, 434 S.E.2d
681, 683 (1993).

                                  - 3 -
the trial court erred in refusing to allow Smith's counsel to

question Gilliam regarding the potential civil suit.

     Next, we must determine whether the trial court's error in

restricting Smith's right to cross-examination was harmless

beyond a reasonable doubt. 7   We find that it was.

     The correct inquiry in determining harmless error in cases

such as this, "'"is whether, assuming that the damaging

potential of the cross-examination were fully realized, [we]

might nonetheless say that the error was harmless beyond a

reasonable doubt."'" 8   Therefore, our harmless error analysis is

similar to harmless error review in cases of improperly admitted

evidence, where the error is held harmless if the record

contains "overwhelming" evidence of guilt. 9   In this case,

Gilliam's testimony is the "improper" evidence we evaluate, to

determine its effect, if any, on the verdict.

     Our analysis of the effect of Gilliam's testimony is guided

by specific factors.     In determining whether the trial court's

error in limiting appellant's right to cross-examine Gilliam was

harmless, we evaluate:




     7
       Scott v. Commonwealth, 25 Va. App. 36, 42-43, 486 S.E.2d
120, 123 (1997).
     8
       Id. (quoting Maynard v. Commonwealth, 11 Va. App. 437,
448, 399 S.E.2d 635, 641 (1990) (quoting Delaware v. Van
Arsdall, 475 U.S. 673, 684 (1986))).
     9
         Id.

                                 - 4 -
            "'the importance of [Gilliam's] testimony in
            the prosecution's case, whether [Gilliam's]
            testimony was cumulative, the presence or
            absence of evidence corroborating or
            contradicting [Gilliam's] testimony on
            material points, the extent of
            cross-examination [of Gilliam] otherwise
            permitted and, of course, the overall
            strength of the prosecution's case.'" 10

     We find that the error was harmless with regard to each of

Smith's convictions.    Indeed, the other complaining witness,

Terry Collins, corroborated Gilliam's testimony in almost every

respect.    In addition, the testimony of the law enforcement

officers and the veterinarian who performed autopsies on the two

dogs further corroborated Gilliam's testimony.    Thus, Gilliam's

testimony was merely cumulative.    Accordingly, we find that the

trial court's error in this regard was harmless beyond a

reasonable doubt.

                  II.   Sufficiency of the Evidence

     Smith next contends the evidence was insufficient as a matter

of law to establish he shot the dogs and caused damage to their

collars, as it did not exclude every reasonable hypothesis except

that of guilt.   Specifically, Smith argues the evidence reasonably

incriminates his wife, Barbara Smith.   We disagree with Smith's

analysis.

            When a defendant challenges the sufficiency
            of the evidence on appeal, the reviewing

     10
       Id. (quoting Williams v. Commonwealth, 4 Va. App. 53,
78-79, 354 S.E.2d 79, 93 (1987) (quoting Van Arsdall, 475 U.S.
at 684)).

                                - 5 -
          court must give the judgment of the trial
          court sitting without a jury the same weight
          as a jury verdict. The appellate court has
          the duty to examine the evidence that tends
          to support the conviction and to uphold the
          conviction unless it is plainly wrong or
          without evidence to support it. 11

     Here, although Smith testified that he killed the dogs, he

did not testify to this until after he had rested his case, and

after the trial court had rendered its verdict of guilt concerning

the charges against him.     Thus, since the issue is whether the

evidence adduced at Smith's trial was sufficient as a matter of

law beyond a reasonable doubt, the Commonwealth's contention that

his post-trial testimony can be used to support his convictions is

without merit.

     However, "[c]ircumstantial evidence 'is as competent and is

entitled to as much weight as direct evidence, provided it is

sufficiently convincing to exclude every reasonable hypothesis

except that of guilt.'" 12   "The Commonwealth need only exclude

reasonable hypotheses of innocence that flow from the evidence,

not those that spring from the imagination of the defendant." 13

Indeed, the credibility of a witness and the inferences to be



     11
       McCain v. Commonwealth, 261 Va. 483, 492-93, 545 S.E.2d
541, 547 (2001).
     12
Taylor v. Commonwealth, 33 Va. App. 735, 737, 536 S.E.2d
922, 923 (2000) (quoting Coleman v. Commonwealth, 226 Va. 31,
53, 307 S.E.2d 864, 876 (1983)).
     13
       Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433
S.E.2d 27, 29 (1993).

                                 - 6 -
drawn from proven facts are matters solely for the fact finder's

determination. 14

     The evidence presented before the trial court rendered its

verdict with regard to Smith proved: 1) the hunting dogs belonging

to Gilliam and Collins ran onto the Smith property; 2) shortly

thereafter, three gunshots were heard and the dogs went silent; 3)

the truck was observed parked with its driver's side alongside the

woods, only a few yards from where the bodies of the dogs were

found; 4) only the driver's side door was open as the truck was

parked next to the woods; 5) the driver then got into the truck,

closed the driver's side door and drove the truck toward Gilliam

and Collins; 5) Smith was then seen driving the truck, while Mrs.

Smith sat in the passenger side; 6) a .22 rifle was found in the

truck bed; 7) Smith had a clip of .22 bullets in his pocket; and

8) a .22 bullet matching the rifle was taken from one dog.

     Based on this evidence, the trial court specifically found

Smith guilty as a principal in the second degree, finding that the

evidence demonstrated he acted in concert with Mrs. Smith.

Indeed, with the exception of Mrs. Smith's demeanor, no evidence

tended to suggest that she alone caused the damage to the dogs

and/or the hunting equipment attached to the dogs.   Thus, viewing

the evidence in the light we must, we do not find the convictions




     14
       See Long v. Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d
473, 476 (1989).

                              - 7 -
here were plainly wrong or without competent evidence in support

thereof.

                        III.   Code § 18.2-137

     Smith finally argues that the trial court erred in finding

the evidence sufficient to establish a conviction under Code

§ 18.2-137.    Specifically, Smith contends the General Assembly

intended the shooting of another person's dog to be prosecuted

under Code § 18.2-144, which makes it a crime to shoot a person's

companion animal.

     First, "[i]t is well established that the choice of offenses

for which a criminal defendant will be charged is within the

discretion of the Commonwealth's Attorney," 15 and it is not a

legally cognizable argument for Smith to complain that he was

tried for one crime rather than the different offenses that may

have arisen from his conduct. 16

     Code § 18.2-137 provides "[i]f any person unlawfully

destroys, defaces [or] damages . . . any property, real or

personal, not his own . . . he shall be guilty of . . . a Class 1

misdemeanor if the value of or damage to the property . . . is

less than $1,000."   Code § 3.1-796.127 specifically defines "[a]ll

dogs and cats [as] personal property."     In addition, the Supreme



     15
       Kauffmann v. Commonwealth, 8 Va. App. 400, 410, 382
S.E.2d 279, 284 (1989) (citing Davis v. Commonwealth, 4 Va. App.
27, 30, 353 S.E.2d 905, 907 (1987)).
     16
          See id.

                                   - 8 -
Court of Virginia has defined the term "destroy," in the context

of insurance policies, as often being "applied to an act which

renders the subject useless for its intended purpose, though it

does not literally demolish or annihilate it." 17   Further, Code

§ 3.1-796.114 allows any humane investigator to "lawfully cause to

be destroyed" animals found abandoned or not properly cared for,

under certain circumstances.   Code § 3.1-796.115 allows the court

to order an animal to be "humanely destroyed" if the court

determines that the animal has been abandoned, cruelly treated, or

deprived of adequate care.   Thus, it is clear that Smith's actions

in killing the dogs fell logically within the proscription of Code

§ 18.2-137.

     For the foregoing reasons, we affirm the judgment of the

trial court.


                                                           Affirmed.




     17
       Lumbermen's Mutual Casualty Co. v. Keller, 249 Va. 458,
460-61, 456 S.E.2d 525, 526 (1995) (citing Black's Law
Dictionary 449 (6th ed. 1990)).

                               - 9 -